70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Gerald E. SANTOS;  Steve Rodriguez, Petitionersv.FEDERAL AVIATION ADMINISTRATION, Respondent,And Consolidated Cases.
No. 94-1578.
United States Court of Appeals, District of Columbia Circuit.
Oct. 18, 1995.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These consolidated petitions for review were considered on the record from the National Transportation Safety Board and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the petition for review in No. 94-1578 be denied as moot.  See Robinson v. Nat'l Transp. Safety Bd., 28 F.3d 210, 213-14 (D.C.Cir.1994).  The emergency ceased to exist upon issuance of the National Transportation Safety Board's ("NTSB") final order, issued after a full hearing during which petitioners were represented by counsel.  Petitioners have suggested no legal basis to remand for a second hearing and have identified no consequences of the Administrator's emergency order that the court can now undo.  See also Air East, Inc. v. Nat'l Transp. Safety Bd., 512 F.2d 1227, 1231 (3d Cir.)  ("emergency revocation has an effect limited in time to a period of sixty days"), cert. denied, 423 U.S. 863 (1975).  The court can therefore grant no relief other than that which can be obtained by review of the NTSB's final order in No. 94-1690.  It is


3
FURTHER ORDERED AND ADJUDGED that the petition for review in No. 94-1690 be denied.  The Administrator's emergency orders suspending petitioners' mechanic certificates, pending successful reexamination of their qualifications, were based on a reasonable belief the certification examinations were not conducted in accordance with the requirements of the Aviation Mechanic Examiner Handbook.  As the Board correctly concluded, the Administrator's reasonable belief was supported by substantial evidence.  See, e.g., Throckmorton v. Nat'l Transp. Safety Bd., 963 F.2d 441, 444 (D.C.Cir.1992).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.